Citation Nr: 1715990	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  04-35 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified from October 13, 2011 to January 6, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for right eye vision loss.

4.  Entitlement to service connection for a chest tumor.

5.  Entitlement to service connection for limitation of motion of the left arm.

6.  Entitlement to an initial rating in excess of 70 percent for PTSD and depressive disorder not otherwise specified since January 7, 2014.

7.  Entitlement to service connection for breathing problems.

(The issues of entitlement to service connection for peptic acid syndrome, hypertension, blood in the stool, hyperlipidemia, carpal tunnel syndrome of the right wrist, degenerative joint disease of the left arm, degenerative joint disease of the left knee, and migraine headaches are subject to a separate decision under the same docket number.  The issues of entitlement to nonservice-connected pension benefits and special monthly pension by reason of being in need of regular aid and attendance or on account of being housebound are subject to a separate decision under a different docket number.)


REPRESENTATION

Veteran represented by:	Paul B. Burkhalter, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1977 to August 1980, January 1983 to October 1987, and September 1990 to May 1991, including in the Southwest Asia Theater of Operations.  He also served in the Army National Guard and the Naval Reserves. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of December 2008 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2015, the Board remanded these claims for a videoconference hearing.

In April 2016, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In March 2017, the Veteran's attorney waived initial consideration by the agency of original jurisdiction of all evidence received since a March 2014 statement of the case on the issue of increased ratings for PTSD and depressive disorder not otherwise specified and the issue of TDIU.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether from October 13, 2011 to January 6, 2014, PTSD and depressive disorder not otherwise specified were manifested by an occupational and social impairment with deficiencies in most areas due to impaired impulse control, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to maintain and establish effective relationships.

2.  Since June 1, 2013, the Veteran has been service connected for PTSD and depressive disorder not otherwise specified.  These service-connected disabilities have now been rated as 70 percent disabling during this time period.

3.  The evidence is in equipoise as to whether the Veteran's service-connected PTSD and depressive disorder not otherwise specified have rendered him unemployable from performing substantially gainful employment that is consistent with his education and occupational experience since June 1, 2013.

4.  On April 21, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal is requested of the appeal of the issues of entitlement to service connection for right eye vision loss, a chest tumor, and limitation of motion of the left arm.

5.  On April 21, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal is requested of the appeal of the issue of entitlement to service connection for breathing problems and the issue of entitlement to an initial rating in excess of 70 percent for PTSD and depressive disorder not otherwise specified since January 7, 2014, if the Board grants a 70 percent disability rating for PTSD and depressive disorder not otherwise specified from October 13, 2011 to January 6, 2014, and TDIU effective from June 1, 2013.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating for PTSD and depressive disorder not otherwise specified from October 13, 2011 to January 6, 2014, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  Resolving all reasonable doubt in favor of the Veteran, since June 1, 2013, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2016).

3.  The criteria for withdrawal of an appeal of the issues of entitlement to service connection for right eye vision loss, a chest tumor, limitation of motion of the left arm, and breathing problems; and the issue of entitlement to an initial rating in excess of 70 percent for PTSD since January 7, 2014, by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As for the claim of entitlement to an initial rating in excess of 50 percent for PTSD from October 13, 2011 to January 6, 2014, in an April 19, 2016 statement, the Veteran's counsel indicated that the Veteran would be satisfied with a 70 percent disability rating for that disorder for that time period.  With regard to the TDIU claim, in that same April 19, 2016 statement, the Veteran's counsel indicated that the Veteran would be satisfied with TDIU effective June 1, 2013.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).  At the April 21, 2016 hearing, the Veteran's counsel reiterated these limitations of the appeal to these two issues.  See April 2016 hearing transcript, page 47.

Because the Board is granting an initial 70 percent disability rating for PTSD from October 13, 2011 to January 6, 2014, and TDIU effective June 1, 2013, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Entitlement to an initial rating in excess of 50 percent for PTSD and depressive disorder not otherwise specified from October 13, 2011 to January 6, 2014.

Governing law and regulations 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

For issues involving the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case with respect to the Veteran's claim for an initial increased rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

PTSD is evaluated under the general rating formula for mental disorders.  Under those criteria, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In September 2012, the Veteran expressed disagreement with the assignment of a 50 percent disability rating and as such, this claim is governed by DSM-IV.  
 
Global assessment of functioning scores are assigned based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).

Global assessment of functioning scores ranging 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

Analysis

In a July 2012 rating decision, the RO granted service connection for PTSD and depressive disorder not otherwise specified effective October 13, 2011, and assigned a 50 percent disability rating effective that same date under Diagnostic Code 9411.  In a February 2014 rating decision, the RO assigned a 70 percent disability rating for the service-connected psychiatric disorders effective January 7, 2014.  As noted above, the Veteran is only seeking a 70 percent disability rating for the period from October 13, 2011, to January 6, 2014.
The Board is presented with a record on appeal that demonstrates that, in addition to major depressive disorder and PTSD, a January 2012 VA examiner diagnosed alcohol and cocaine dependence in remission.  A private psychologist in June 2013 diagnosed continuous alcohol abuse and possible cognitive disorder not otherwise specified.  Social Security Administration records reveal a diagnosis of a cognitive disorder.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The January 2012 VA examination report reflects that the Veteran had difficulty holding a job and that he currently worked 25 hours a week as a cook.  He reported that his spouse complains about his temper.  He denied any current suicidal ideation.  The examiner assigned a GAF score of 56 for current impairment.  The examiner noted that the Veteran's symptoms lead to reduced reliability and productivity.  The examiner indicated that there is a moderate impact on his occupational functioning and that this impairment is manifested by fatigue from loss of sleep, irritability and anger, difficulty with crowds, and low motivation.  The examiner stated that there is a moderate impact on his social functioning and that this impairment is manifested by no friends, little socializing, and irritability and anger that cause friction with his spouse.

A March 2013 private psychological evaluation report reveals that the Veteran reported occasional panic attacks.  He denied any suicidal ideation, plan, or intent.  He reported that he is irritable and snaps a lot.  In particular, he said that he argues with his spouse but denied any domestic violence.  The psychologist assigned a GAF score of 50 for current functioning.  The psychologist noted that the psychological and environmental stressors were the following: limited employment, financial difficulties, and some interpersonal relationship issues with his boss.  The psychologist added that the Veteran has been having some ongoing interpersonal difficulties, which are likely due to his irritability related to PTSD.

A January 7, 2014 VA examination report shows that the Veteran had the following symptoms: near-continuous depression affecting his ability to function appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; difficulty in establishing and maintaining effective work and social relationships; and an inability to establish and maintain effective relationships.  The examiner stated that the Veteran's level of occupational and social impairment is best described as an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

The evidence shows that the Veteran has had irritability since the January 2012 VA examination and that by the January 7, 2014 VA examination, the irritability was described as being at the level of impaired impulse control.  Although the January 2012 VA examiner described the social and occupational impairment as being moderate in severity and assigned a GAF score of 56, the March 2013 private psychologist assigned a lower GAF of 50 and indicated that the Veteran has ongoing interpersonal difficulties, which are likely due to his irritability related to PTSD.  Similarly, by the January 7, 2014 VA examination, the interpersonal difficulties were described as having difficulty in establishing and maintaining effective work and social relationships and having an inability to establish and maintain effective relationships.  

In light of the Veteran's testimony wherein he indicated that his symptoms had essentially not changed since he initially filed his claim to the January 2014 VA examination, the evidence is in equipoise as to whether from October 13, 2011 to January 6, 2014, the PTSD and depressive disorder not otherwise specified were manifested by an occupational and social impairment with deficiencies in most areas due to impaired impulse control, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to maintain and establish effective relationships.  Accordingly, the criteria for a 70 percent rating from October 13, 2011 to January 6, 2014, have been met.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  As the Veteran is only seeking a 70 percent disability rating for his psychiatric disorder for that time period and would consider this grant a complete grant of benefits, the Board will not address whether a 100 percent disability rating.

Entitlement to TDIU.

Governing law and regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

The Veteran filed a formal claim for TDIU in November 2012 in which he indicated that he was unemployed due to his PTSD.  The Veteran has four years of high school and no additional education or training.  He has worked as a cook.  As noted above, the Veteran is now seeking TDIU from June 1, 2013.    

Since June 1, 2013, the Veteran has been service-connected for PTSD and depressive disorder not otherwise specified.  These service-connected disabilities have now been rated as 70 percent disabling during this time period.  As such, consideration under 38 C.F.R. § 4.16(a) is warranted.

As noted above, the January 7, 2014 VA examination report shows that the Veteran had the following symptoms: near-continuous depression affecting his ability to function appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; difficulty in establishing and maintaining effective work and social relationships; and an inability to establish and maintain effective relationships.

Social Security Administration records reflect that in August 2014, the Veteran was found to be disabled since June 1, 2013.  He had the following disorders that are classified as severe for disability purposes: degenerative disc disease of the cervical spine with radiculopathy, obstructive sleep apnea, cluster headaches, PTSD, and a cognitive disorder.

In an August 2015 statement, the Veteran's treating VA psychiatrist opined that the Veteran has been unable to pursue substantially gainful employment due to the combination of all of his symptoms related to PTSD.  The psychiatrist stated that the Veteran has been unemployable for full-time work on a sustained basis since at least June 1, 2013.

The evidence shows that the Veteran has been unemployed since June 1, 2013, and that he is unemployed, in part, due to his PTSD.  Taking into account his testimony, education and work experience, as well as the specific forms of impairment resulting from the service-connected disabilities, the Board will afford the Veteran the benefit of the doubt and conclude that the Veteran's service-connected psychiatric disorders rendered him unemployable from performing all forms of substantially gainful employment that is consistent with his education and occupational experience since June 1, 2013.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, entitlement to a total rating based on individual unemployability is in order since June 1, 2013.  As the Veteran is not seeking TDIU prior to June 1, 2013, the Board will not address his eligibility for TDIU prior to June 1, 2013.

Entitlement to service connection for right eye vision loss.

Entitlement to service connection for a chest tumor.

Entitlement to service connection for limitation of motion of the left arm.

Entitlement to an initial rating in excess of 70 percent for PTSD and depressive disorder not otherwise specified since January 7, 2014.

Entitlement to service connection for breathing problems.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the April 21, 2016, hearing, the Veteran's counsel requested a withdrawal of the appeal of the issues of entitlement to service connection for right eye vision loss, a chest tumor, and limitation of motion of the left arm.  See April 2016 hearing transcript, page 1.  At that same hearing, the Veteran's counsel requested a withdrawal of the appeal of all other remaining issues - which include the issue of entitlement to service connection for breathing problems and the issue of entitlement to an initial rating in excess of 70 percent for PTSD and depressive disorder not otherwise specified since January 7, 2014 - if the Board grants a 70 percent disability rating for PTSD and depressive disorder not otherwise specified from October 13, 2011 to January 6, 2014, and TDIU effective from June 1, 2013.  See April 2016 hearing transcript, page 47.  In a statement received on April 22, 2016, which was dated April 19, 2016, the Veteran's counsel again requested a withdrawal of the appeal of all remaining issues - which include the issue of entitlement to service connection for breathing problems and the issue of entitlement to an initial rating in excess of 70 percent for PTSD and depressive disorder not otherwise specified since January 7, 2014 - if the Board grants a 70 percent disability rating for PTSD and depressive disorder not otherwise specified from October 13, 2011, to January 6, 2014, and TDIU effective from June 1, 2013.  As noted above, the Board is granting a 70 percent disability rating for PTSD and depressive disorder not otherwise specified from October 13, 2011, to January 6, 2014, and TDIU effective from June 1, 2013.  

In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to service connection for right eye vision loss, a chest tumor, limitation of motion of the left arm, and breathing problems, and the issue of entitlement to an initial rating in excess of 70 percent for PTSD since January 7, 2014.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for right eye vision loss, a chest tumor, limitation of motion of the left arm, and breathing problems, and the issue of entitlement to an initial rating in excess of 70 percent for PTSD since January 7, 2014.  The appeal as to these issues is dismissed.


ORDER

An initial 70 percent disability rating for PTSD and depressive disorder not otherwise specified from October 13, 2011 to January 6, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability since June 1, 2013, is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal of the issues of entitlement to service connection for right eye vision loss, a chest tumor, limitation of motion of the left arm, and breathing problems, and the issue of entitlement to an initial rating in excess of 70 percent for PTSD since January 7, 2014, is dismissed.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


